
	
		III
		111th CONGRESS
		2d Session
		S. RES. 681
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mrs. Shaheen (for
			 herself and Ms. Snowe) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of November 15 through
		  19, 2010, as Global Entrepreneurship Week/USA.
	
	
		Whereas more than 1/2 of the
			 companies on the 2009 Fortune 500 list were launched during a recession or bear
			 market;
		Whereas 92 percent of Americans believe that entrepreneurs
			 are critically important to job creation and 75 percent believe that the United
			 States cannot have a sustained economic recovery without another burst of
			 entrepreneurial activity;
		Whereas the economy and society of the United States, as
			 well as the country as a whole, have benefitted greatly from the everyday use
			 of breakthrough innovations developed and brought to market by
			 entrepreneurs;
		Whereas Global Entrepreneurship Week is an initiative
			 aimed at inspiring young people to embrace innovation and creativity;
		Whereas Global Entrepreneurship Week helps the next
			 generation of entrepreneurs to acquire the knowledge, skills, and networks
			 needed to create vibrant enterprises that will improve the lives and
			 communities of the entrepreneurs;
		Whereas, in 2009, more than 160,000 individuals
			 participated in the more than 2,300 entrepreneurial activities held worldwide
			 during Global Entrepreneurship Week;
		Whereas, in 2009, more than 1,100 partner organizations
			 participated in Global Entrepreneurship Week, including chambers of commerce,
			 institutions of higher education, high schools, businesses, and State and local
			 governments; and
		Whereas, in 2010, thousands of organizations in the United
			 States will join in the celebration by planning activities designed to inspire,
			 connect, inform, mentor, and engage the next generation of entrepreneurs
			 throughout Global Entrepreneurship Week/USA: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of November 15 through 19, 2010, as Global Entrepreneurship
			 Week; and
			(2)supports the
			 goals of Global Entrepreneurship Week/USA, including—
				(A)inspiring young
			 people everywhere to embrace innovation, imagination, and creativity;
			 and
				(B)training the next
			 generation of entrepreneurial leaders.
				
